UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DARRIN KOPKO,                      :
                                   :
                    Plaintiff,     :
                                   :          ORDER
     - against -                   :
                                   :
NATIONAL RAILROAD PASSENGER CORP. :
(AMTRAK),                          :
                                   :    19 Civ. 8094 (VM)
                    Defendant.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     In light of the ongoing public health emergency, the initial
case management conference before the Honorable Victor Marrero has
been rescheduled to a teleconference, to take place on Friday,
March 27, 2020, at 11:45 a.m. The parties are directed to use the
following dial-in: 973-368-6500, access code 2365.

     The   a ie   a e f   he   di ec ed      e ie   he C
Emergency Individual Rules and Practices in Light of COVID-19,
a ailable     he C        eb i e: h    ://  d. c      .g /h -
victor-marrero.


Dated:    New York, New York
          24 March 2020


                                ___________________________
                                         Victor Marrero
                                            U.S.D.J.
